UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7574


LEROY GREENE, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00053-MHL)


Submitted:   February 26, 2013              Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Greene, Jr., Appellant Pro Se.      Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leroy Greene, Jr., seeks to appeal the order of the

magistrate judge ∗ denying relief on his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Greene has not made the requisite showing.                        Accordingly, we

deny Greene’s motion for a certificate of appealability, deny


       ∗
       The parties consented to proceed before the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                             2
Greene’s motion to appoint counsel, and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3